Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 21-26 are allowed. Claims 1, 8 and 21 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Otteman et al. (US 3840167), Kinney (US 2002/0046452), Hudson et al. (US 4461136) and Brown et al. (US 2007/0214625).  Suffice it to say, none of the cited prior art discloses an apparatus for upholstering a truss for a bedding foundation with fabric, the apparatus comprising: opposed sides; braces extending between the opposed sides; a first vise mechanism for gripping and rotating one side of the truss; a second vise mechanism for gripping and rotating another side of the truss; a truss holder; a linear actuator extending between and secured to the sides of the apparatus, the linear actuator being powered by a first motor; as claimed in independent claim 1; or an apparatus for upholstering a truss for a bedding foundation with fabric, the apparatus comprising: sides; at least one brace extending between the sides; a truss holder movable between raised and lowered positions; a first vise mechanism for gripping and rotating one side of the truss; a second vise mechanism for gripping and rotating another side of the truss, the vise mechanisms being capable of rotating the truss with the truss holder in its lowered position; a rotatable tension roller surrounding a shaft, the shaft extending between bearing assemblies attached to the sides of the apparatus; as claimed in independent claims 8 and 21, and as such does not anticipate the instant invention as disclosed in independent claims 1, 8 and 21.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 8 and 21.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BAYAN SALONE/Primary Examiner, Art Unit 3726